—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered December 11, 1996, convicting him of manslaughter in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and sentencing him to an indeterminate term of Í2V2 to 25 years imprisonment for the conviction of manslaughter in the first degree and an indeterminate term of 7V2 to 15 years imprisonment for the conviction of criminal possession of a weapon in the second degree, to run consecutively.
Ordered that the judgment is modified, as a matter of discretion in the interest of justice, by deleting the provision thereof providing that the terms of imprisonment imposed shall run consecutively to each other and substituting therefor a provision providing that the terms of imprisonment shall run concurrently with each other; as so modified, the judgment is affirmed.
Initially, it is noted that the defendant’s contention that he was not identified as the shooter beyond a reasonable doubt *351was not preserved for appellate review (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that the evidence was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (People v Alexander, 176 AD2d 947; People v Harvey, 175 AD2d 138). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed was excessive to the extent indicated herein.
The defendant’s remaining contention is without merit. Joy, J. P., Krausman, H. Miller and Feuerstein, JJ., concur.